Citation Nr: 0008519	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disability, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for a 
left ankle disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to March 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's right knee disability is currently 
manifested by pain, slight instability, slight loss of range 
of motion, crepitus and osteoarthritis. 

2.  The veteran's left ankle disability is currently 
manifested by pain and slight loss of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5262 (1999).

2.  The criteria for a separate rating of 10 percent, but no 
greater, for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5299-5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for his right knee 
and left ankle disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's disabilities have been 
properly developed.  No further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Entitlement to an increased disability evaluation for a right 
knee disability, currently evaluated as 30 percent disabling.

In a June 1991 Board decision, the veteran was granted a 10 
percent disability evaluation for his right knee pursuant to 
Diagnostic Codes 5003 and 5010.  This award was based on a 
showing that the veteran's knee disability was manifested by 
slight symptomatology including traumatic arthritis and 
slight limitation of motion.  

By rating decision dated June 1996, the RO increased the 
veteran's disability evaluation to 20 percent pursuant to DC 
5257.  The RO increased the veteran's evaluation based on a 
VA examination report dated May 1996.  This report indicates 
that the veteran presented with a history of injuring his 
right knee playing football in 1965 or 1966.  Thereafter, he 
was placed in a cast and used crutches for six weeks.  The 
veteran continued to have right knee pain and reported being 
diagnosed with degenerative joint disease.  The examination 
report shows that the veteran had flexion to 110 degrees with 
extension to 0 degrees with crepitus.  The examiner indicated 
that there was no swelling, deformity, subluxation, lateral 
instability, nonunion, or loose motion.  X-rays revealed 
osteophytes and ossifications in the area of the lateral 
collateral complex consistent with history of remote injury 
to the region.  There was evidence of a fracture of the 
lateral femoral condyle.  The examiner diagnosed the veteran 
with chronic right knee pain secondary to degenerative joint 
disease of the right knee with evidence of prior lateral 
collateral ligament injury and a nonunion of a lateral 
femoral condyle fracture.  

In January 1998 after reviewing a VA examination report dated 
November 1997, the RO continued the veteran's 20 percent 
disability evaluation.  The November 1997 report shows that 
the veteran reported experiencing aching and tightness in his 
right leg.  He further indicated that he was only able to 
walk about 2 1/2 blocks before his knee gave way.  The veteran 
also stated that his knee popped and he experienced a pins 
and needles sensation.  The veteran reported that he 
occasionally used a cane and wore a knee sleeve when he 
experienced swelling.  The veteran had range of motion from 0 
to 130 degrees.  It was noted that the veteran had slight 
laxity in flexion of the collateral ligaments of a 1+ nature 
in the right knee.  The examiner also noted that there was no 
instability of either the medial or lateral collateral 
ligaments of the right knee and no anterior or posterior 
cruciate instability either.  X-rays revealed some mild early 
degenerative changes.  The veteran was diagnosed with 
degenerative arthritis of the right knee, mild, secondary to 
previous knee injury with some residual instability of the 
knee itself.

A March 1998 VA examination reveals that the veteran had 
flexion to 140 degrees and extension to 0 degrees.  The 
examiner noted that the veteran had slight laxity in flexion 
of the collateral ligaments, and slightly positive Lachman's 
sign and anterior drawer sign.  X-rays revealed a cortical 
irregularity and osteophyte laterally consistent with a prior 
trauma.  The veteran was diagnosed with chronic right knee 
pain secondary to mild osteoarthritis of the right knee 
secondary to previous knee injury.  The examiner also 
indicated that the veteran's osteoarthritis of the right knee 
is associated with residual mild instability of the right 
knee.

In March 1998, the veteran sought treatment from T.F. Ebner, 
M.D.  The veteran reported that he experienced soreness in 
his knee all the time and that he had swelling and throbbing 
laterally.  He indicated that he did not have locking or 
giving way.  However, on occasion he felt that his leg would 
not move and he had to pick up his leg and swing it to move 
it.  Physical examination revealed that the veteran walked 
with an antalgic gait.  He had tenderness at the medial joint 
line and greater tenderness over the pes anserine and over 
the posterior lateral corner of the joint.  Laterally, the 
veteran hurt more than medially.  He had minimal varus valgus 
rocking instability.  Dr. Ebner opined that the veteran's 
symptoms could be due to posttraumatic osteoarthritis as a 
result of his in-service injury.  However, Dr. Ebner also 
indicated that the veteran's symptoms could be attributed to 
an underlying degenerative meniscus lesion.  Dr. Ebner was of 
the opinion that the veteran definitely had an old anterior 
cruciate ligament injury with approximately Grade II 
instability.  Additionally, the veteran had mild varus 
malalignment with the tibiofemoral angle measuring about 0 
degrees.  Dr. Ebner also stated that he did not believe the 
veteran's symptoms were particularly those of instability.  
An injection was administered intra-articularly and the 
veteran was advised that at some point a wedge in his shoe or 
a stabilizing or unloader brace might be useful.  

In June 1998, the veteran testified at a hearing held before 
the RO in Cleveland, Ohio.  The veteran testified that he 
wears a sleeve on his knee and that he sometimes wakes up due 
to knee pain.  He also indicated that he has difficulty 
walking due aching and shooting pain in his leg.  The veteran 
denied experiencing any locking of his right knee.  He also 
stated that he did not believe that he had full range of 
motion of his right leg and that his knee was loose and moved 
from side to side.  The veteran indicated that he uses a 
heating pad and takes Ibuprofen for his knee pain.  

VA treatment records dated March 1997 to December 1998 show 
the following.  In June 1998, the veteran was diagnosed with 
degenerative joint disease of the right knee.  In July 1998, 
the veteran was diagnosed with right knee pain with possible 
ligamentous instability.  An August 1998 physical therapy 
record shows that the veteran had flexion of the right knee 
to 95 degrees and extension of -18.  In December 1998, the 
veteran reported continued right knee pain.  He stated that 
his knee pain was constant and made worse with standing, 
walking or sitting too long. He was wearing a knee sleeve for 
support.  Physical examination revealed lateral knee 
tenderness and crepitus.  The veteran did not have any 
instability or effusion.  The veteran was diagnosed with a 
right lateral knee sprain.  It was noted that the veteran had 
normal range of motion in both knees and no medial or lateral 
laxity was noted.  An October 1998 treatment record reflects 
that the veteran was diagnosed with arthritis of the right 
knee.  By rating decision dated March 1999, the RO increased 
the veteran's disability evaluation to 30 percent pursuant to 
DC 5262.
DC 5262 provides for a 30 percent disability evaluation for 
impairment of the tibia and fibula, with malunion and marked 
knee or ankle disability.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula with loose 
motion, requiring a brace.  The Board will also evaluate the 
veteran's claim in terms of all other applicable diagnostic 
codes which include DC 5256, 5257, 5258, 5259, 5260 and 5261.  
However, the Board finds that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the right 
knee, dislocation or removal of the semilunar cartilage, or 
genu recurvatum have not been demonstrated.  Additionally, 
the veteran has not been shown to have such limitation of 
flexion or extension to warrant a compensable evaluation 
pursuant to DC 5260 and DC 5261, which govern limitation of 
flexion and limitation of extension.  The evidence of record 
does show that the veteran has slight instability and 
additional knee disability.  Therefore, the Board finds that 
the diagnostic codes that should be considered in this case 
are DC 5257 and 5262. 

Based on a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of the current 30 percent evaluation 
for the veteran's right knee disability.  The evidence of 
record shows that the veteran walks with an antalgic gait, 
uses a cane on occasion and wears a sleeve on his knee for 
support.  The veteran also reported experiencing swelling of 
his knee, popping in his knee, and having a pins and needles 
sensation.  The veteran's knee pain is made worse with 
prolonged standing, walking or sitting and the record shows 
that the veteran has almost full range of motion of his right 
knee.  (Under 38 C.F.R. § 4.71a, Plate II (1999), a normal 
range of motion for the knee is from 0 degrees extension to 
140 degrees flexion).  A VA treatment record dated December 
1998 shows that the veteran had lateral knee tenderness and 
crepitus.  The Board notes that although the veteran has 
complained of instability and giving way of his knee, 
objective findings show that the veteran has no more than 
slight instability of the knee and in March 1998, Dr. Ebner 
opined that the veteran's symptoms were more than likely not 
those of instability.  Because the veteran has no more than 
slight instability of the right knee, he would not be 
entitled to an evaluation in excess of 10 percent pursuant to 
DC 5257.  The Board finds the evidence of record to be 
consistent with marked knee disability and determines that 
the 30 percent disability evaluation assigned by the RO 
pursuant to DC 5262 is appropriate.

The veteran also contends that he is entitled to a separate 
disability evaluation for arthritis.  In a precedent opinion 
dated July 1, 1997, the General Counsel of the VA concluded 
that in some cases where a veteran has a knee disorder 
involving arthritis, separate ratings may be assigned under 
Diagnostic Codes 5257 and 5003. See VAOPGPREC 23-97, 62 Fed. 
Reg. 63604 (1997).  It should be noted that in order for a 
separate rating to be assigned for a knee disorder involving 
arthritis, the veteran should be service connected for 
arthritis, or there should be clear medical evidence that the 
veteran has arthritis.  The GC opinion also makes clear that 
a separate rating must be based on an additional disability, 
and that when a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also demonstrate 
limitation of motion under Diagnostic Codes 5260 and 5261 in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOGCPREC 9-98 that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59; Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998). Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's right knee disability.  In this 
case, the veteran has been shown to have osteoarthritis and 
degenerative joint disease in the right knee.  Based solely 
on the flexion and extension measurements of record, the 
veteran's arthritis would not appear to warrant a compensable 
(or even noncompensable) evaluation under DC 5260 or 5261.  
However, as previously noted, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected where there is, among other 
things, painful motion.  Thus, painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  38 C.F.R. § 4.59; Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  The veteran has 
consistently reported pain associated with his right knee, 
and there are objective findings of pathology in the right 
knee, including crepitus and tenderness, which presumably 
account for some functional loss.  A body part which becomes 
painful on use must be regarded as seriously disabled when 
the pain is supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Accordingly, the Board believes that the evidence supports 
the assignment of a separate 10 percent disability evaluation 
based on painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray pursuant to DC 5003.  See generally, 38 C.F.R. §§ 4.40, 
4.45 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles 
v. Brown, 5 Vet. App. 451, 453 (1993).  Based on the 
foregoing, the Board concludes that the veteran is currently 
entitled to a separate 10 percent disability rating for 
painful arthritis of the right knee, under DC 5003.

The Board has also considered whether the veteran is entitled 
to an increased evaluation pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 
(1999).  While the evidence establishes that the veteran has 
chronic knee pain, slight instability and swelling, there is 
no evidence that the veteran's knee pain causes any 
functional loss beyond that contemplated by DC 5262.  In 
conclusion, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his right 
knee disability.



Entitlement to an increased rating for a left ankle disorder, 
currently evaluated as 10 percent disabling.

In a rating decision dated June 1996, the RO evaluated the 
veteran's left ankle disorder as being 10 percent disabling 
pursuant to DC 5299-5271.  This rating was based on a review 
of a May 1996 VA examination report, which reflects that the 
veteran initially injured his ankle in 1964.  He subsequently 
underwent surgery and continued to experience left ankle pain 
and diminished range of motion.  Physical examination of the 
veteran's left ankle was negative for bony tenderness, 
deformity or discoloration.  The veteran had a 6 cm scar over 
the lateral malleolus.  He had dorsiflexion to 20 degrees and 
plantar flexion to 10 degrees.  The veteran was diagnosed 
with chronic left ankle pain secondary to chronic left ankle 
sprain, status post surgical correction of the same, with 
continued chronic pain and stiffness.  

The veteran's 10 percent disability evaluation was continued 
by rating decision dated January 1998, after review of a 
November 1997 VA examination report.  The report shows that 
the veteran presented with complaints of occasional swelling.  
He denied any giving out of his ankle.  Physical examination 
revealed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  There was no evidence of varus or valgus angulation 
of the os calcis in relation to the long axis of the ankle 
itself, nor was there any anterior or posterior instability.  
The veteran was diagnosed with status post instability of the 
ankle with lateral reconstructive surgery.
The veteran underwent another VA examination in March 1998.  
Physical examination revealed that the veteran had 
dorsiflexion to 5 degrees and plantar flexion to 40 degrees.  
Again there was no evidence of varus or valgus angulation of 
the os calcis in relation to the long axis of the ankle 
itself.  X-rays of the veteran's left ankle were 
unremarkable.  The veteran was diagnosed with left ankle 
sprain, remote, status post surgery of the same, with an 
unremarkable physical examination and unremarkable x-ray. 

In June 1998 the veteran testified that his ankle 
symptomatology is primarily weather related.  He generally 
experiences swelling and aching when it rains.  The veteran 
indicated that he believes he has full range of motion of his 
left ankle and that he does not require the use of a brace, 
or experience any instability.

In August 1998, the veteran reported that his left ankle was 
doing well since undergoing a lateral ankle stabilization 
procedure in the 1960's.  

The RO evaluated the veteran's left ankle disability pursuant 
to DC 5271.  Under DC 5271 a 10 percent disability evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  Other applicable codes 
are DC 5270 (ankylosis of the ankle);  DC 5271 (ankylosis of 
subastragalar or tarsal joint;  DC 5273 (malunion of os 
calcis or astragalus) and DC 5274 (astragalectomy).  However, 
the required manifestations for evaluations under these codes 
have not been demonstrated by the evidence of record and the 
veteran's disability picture is more accurately characterized 
by the criteria set forth for DC 5271.  

Pursuant to 38 C.F.R. § 4.71a, Plate II (1999), a normal 
range of motion for the ankle is from 0 degrees to 10 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  The 
evidence of record shows that the veteran has slight 
limitation of motion of the ankle as he had dorsiflexion to 
20 degrees and plantar flexion to 45 degrees in November 1997 
and dorsiflexion to 5 degrees and plantar flexion to 40 
degrees in March 1998.  X-rays of the veteran's ankle were 
unremarkable.  There were no objective findings of painful 
motion or swelling.  The veteran testified that his ankle 
symptoms are primarily weather related.  Based on this 
evidence, the Board finds that the veteran is not entitled to 
a disability evaluation in excess of 10 percent for his left 
ankle disability.  In reaching this conclusion, the Board has 
also considered whether the veteran is entitled to an 
increased evaluation pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (1999). There is 
no evidence that the veteran's ankle disability causes any 
functional loss beyond that contemplated by DC 5271.  In 
conclusion, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his left 
ankle. 

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran in offering his testimony, nor does 
the Board in any manner doubt that the veteran's right knee 
and left ankle disabilities result in significant impairment.  
However, under the applicable diagnostic criteria which the 
Board must consider, the preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent at 
this time.  It follows that the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  The veteran may always advance a 
new claim for an increased rating should the severity of his 
disabilities increase in the future. 


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for a right knee disability is denied.

2.  Entitlement to a separate rating of 10 percent, but no 
greater, for arthritis of the right knee is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a left ankle disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


